UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7307


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

FREDERICK MAURICE DURHAM, a/k/a Fuquan,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Shelby. Martin K. Reidinger, Chief District Judge. (4:94-cr-00044-MR-10)


Submitted: May 2, 2022                                            Decided: May 10, 2022


Before NIEMEYER, MOTZ, and THACKER Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick Maurice Durham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Frederick Maurice Durham appeals from the district court’s order granting in part

his motion for a sentence reduction pursuant to Section 404(b) of the First Step Act, Pub L.

No. 115-391, 132 Stat. 5194, but denying his request to impose a sentence of the statutory

minimum 5-year term. ∗ We have reviewed the record and find no reversible error. The

district court considered the revised statutory range, the advisory Sentencing Guidelines

range, the 18 U.S.C. § 3553(a) factors, and Durham’s rehabilitative efforts. See United

States v. Collington, 995 F.3d 347, 358-61 (4th Cir. 2021). And the court recognized that

it had discretion to impose the sentence sought by Durham. However, the court determined

that the nature and circumstances of Durham’s offense, as well as his criminal history,

weighed against a sentence of the statutory minimum term. Accordingly, we affirm the

district court’s order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




       ∗
         Although the district court granted Durham’s motion, the reduction granted by the
court did not reduce his sentence to the full extent he requested.

                                             2